Citation Nr: 0701075	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is now warranted.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2004 letter from the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

FINDINGS OF FACT

1.  An unappealed April 1960 rating decision confirmed the 
denial of service connection for hearing loss on the basis 
that there was no evidence such hearing loss was incurred in 
service.  

2.  Additional evidence submitted since April 1960 is not new 
and material as it does not include competent medical 
evidence that the veteran's bilateral hearing loss was 
incurred in service.  


CONCLUSIONS OF LAW

1.  The RO's April 1960 decision denying service connection 
for hearing loss is final.  38 U.S.C. § 4005(b) (1958); 
38 C.F.R. §§ 3.201(e), 19.2 (1956, Supp. 1960).

2.  New and material evidence has not been received since 
April 1960 to reopen the claim for service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
bilateral hearing loss.  He initially indicated that his 
hearing loss was a result of an in-service case of mumps, but 
also contends that he was exposed to loud noises during basic 
and other training that might have affected his hearing.  See 
February 1960 VA Form 21-526; July 2004 notice of 
disagreement (NOD).  The RO has declined to reopen the 
veteran's claim.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Fort Harrison, Montana, RO in April 
1960 confirmed the denial of service connection for hearing 
loss on the basis that there was no evidence such hearing 
loss was incurred in service.  The RO notified the veteran of 
this decision by letter dated April 26, 1960, but he did not 
file a timely appeal.  See 38 U.S.C. § 4005(b) (1958); 
38 C.F.R. § 3.201(e) (decisions of adjudicating agencies of 
original jurisdiction do not become final until the 
expiration of the time within which an appeal may be filed), 
§19.2 (application for review on appeal shall be filed within 
one year from the date of mailing notification of the result 
of initial review or determination) (1956, Supp. 1960).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in December 2003 and this 
appeal ensues from the RO's March 2004 letter, which declined 
to reopen the veteran's claim.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Evidence before the RO in April 1960 included the veteran's 
service medical records, which are devoid of any reference to 
complaint of, or treatment for, hearing loss.  At the time of 
his separation from service, the veteran's hearing and a 
clinical evaluation his ears were normal.  See March 1956 
report of medical history examination.  The evidence of 
record also included a February 1960 statement from Dr. 
Wierzbinski, who reported that an audiogram revealed 
essentially normal hearing in the left ear with a high tone 
inner ear loss for four and eight thousand cycles, and 
moderately severe mixed deafness in the right ear with an 
average bone conduction of about 30 decibels.  During a March 
1960 VA compensation and pension (C&P) examination, the 
examiner reported that audiometric studies revealed a 
bilateral hearing defect involving the high tones of both 
ears and the high and low tones of the right ear.  The 
veteran was diagnosed with deafness, conduction type, right 
ear.  There was no medical evidence suggesting that the 
veteran's hearing loss was incurred in service.  

The only evidence associated with the claims folder since the 
RO's April 1960 decision is an August 2005 audiogram 
conducted by Rocky Mountain Speech and Hearing, which 
indicates that the veteran continues to suffer from bilateral 
hearing loss.  This record is considered new, as it was not 
part of the record at the time of the RO's April 1960 rating 
decision.  It is not material, however, as it does not 
contain a medical opinion suggesting that the veteran's 
bilateral hearing loss was incurred in service.  As such, the 
Board finds that appellant has failed to submit new and 
material evidence to reopen the claim for entitlement to 
service connection for bilateral hearing loss and the claim 
to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the need to submit new and 
material evidence in order for his previously denied claim to 
be reconsidered; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See January 2004 letter.  The veteran was later 
informed of the need to provide any evidence or information 
he might have pertaining to his claim in an April 2005 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and private treatment records 
have been associated with the claims folder.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss.  The 
request to reopen this claim is denied.


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


